The plaintiff claims that the only question presented by this record is whether a State court has jurisdiction of a claim for usury paid to a national bank; the defendant insists that the only question in the case is whether a recovery of such usury can be had under a state statute. The bill of exceptions sustains the defendant's claim. It says: "This is an action brought under section 2845 of the General Laws of *Page 121 
Vermont for the recovery of usury." This statement is binding upon us. It determines the character of the action and governs our consideration of it. Halloran v. New England T.  T. Co.,95 Vt. 273, 275, 115 A. 143, 18 A.L.R. 554; Legier v. Deveneau,98 Vt. 188, 192, 126 A. 392.
That the provisions of sections 5197 and 5198 of the Revised Statutes of the United States (12 U.S.C.A., §§ 85, 86) superseded all state laws on the subject of interest and usury paid to national banks is now too well established to require discussion. G.L. 2845 has no application to such cases, and no recovery can be had thereunder. This is all made plain by Hill v. NationalBank of Barre, 56 Vt. 582, which lays down the law as it is now generally recognized to be. In addition to the cases therein cited, reference may be had to Davis v. Randall, 115 Mass. 547, 15 A.R. 146; Central National Bank v. Pratt, 115 Mass. 539, 15 A.R. 138; Oldham v. First National Bank, 85 N.C. 240; Hambright
v. Cleveland National Bank, 3 Lea. (Tenn.) 40, 31 A.R. 629; FirstNational Bank v. Garlinghouse, 22 Ohio St. 492, 10 A.R. 751;Charleston National Bank v. Bradford, 51 W. Va. 255, 41 S.E. 153;Farmers  Mechanics National Bank v. Dearing, 1 Otto 29,91 U.S. 29, 23 L. ed. 196.
Affirmed.